ORDER

This matter having come before the Court on a Joint Petition for Order Placing Respondent on Inactive Status and Respondent’s Affidavit which accompanied said Petition; and
*225This Court having considered the Petition and the Affidavit, it is this 18th day of December, 2013,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Alison Velez Lane, is placed on inactive status by consent, pending further order of this Court; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Alison Velez Lane from the register of attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).